Citation Nr: 1529195	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Educational Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of an increased ("kicker") amount of educational assistance, as provided in 10 U.S.C. Chapter 1606 (Montgomery GI Bill - Selected Reserve), in connection with educational assistance under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill), after August 1, 2012.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active duty service from August 2008 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations in June and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) and Educational Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In May 2010 and subsequently, including in June 2013, the Veteran submitted an application for Post 9/11 GI Bill (Chapter 33) education benefits, which included an irrevocable election of Chapter 33 benefits in lieu of educational assistance under 10 U.S.C. Chapter 1607 (Reserve Education Assistance Program). 

2.  The Veteran did not make an irrevocable election to relinquish eligibility under Chapter 1606 in connection with his application for Chapter 33 education benefits.


CONCLUSION OF LAW

The criteria for "kicker" education program payments under Chapter 1606 in connection with benefits under Chapter 33 are not met.  10 U.S.C. § 1631 and 38 U.S.C.A. §§ 3301-3325 (West 2014); 38 C.F.R. §§ 21.9520, 21.9650 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants of educational assistance are set forth in 38 C.F.R. § 21.1031 and § 21.1032, which are based on the more general provisions of the Veterans Claims Assistance Act of 2000 (VCAA). Nevertheless, in this case, there is no debate as to the relevant facts.  Where the law, and not the underlying facts or development of the facts, is dispositive of the matter, the provisions of the VCAA are not applicable.  See VAOPGCPREC 5-2004; Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Indeed, the notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  Therefore, no further notice or assistance is needed.

An individual may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  After meeting the minimum service requirements, the individual must make an irrevocable election to receive benefits under Chapter 33 by relinquishing eligibility under either 38 U.S.C.A. Chapter 30 or 10 U.S.C.A. Chapter 106a, 1606, or 1607.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.  As pertinent to this case, an individual may make such an irrevocable election by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520(c)(2).

Under Chapter 1606, the Secretary of the military department concerned may increase the amount of educational assistance available to a person who has certain skills or specialties by up to $350.00 per month, commonly referred to as a Chapter 1606 "kicker."  10 U.S.C.A. § 16131(i).  If an individual is eligible for educational assistance under Chapter 33 by reason of an irrevocable election to relinquish eligibility under 10 U.S.C. Chapter 1606 in accordance with the provisions of § 21.9520(c) and, on the date of such election, the individual is also entitled to a Chapter 1606 kicker under 10 U.S.C. § 16131(i), the individual will remain entitled to that kicker under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9650(c)(1).

In May 2010 and subsequently, including in June 2013 (leading to the decision on appeal), the Veteran applied for educational assistance under the Post-9/11 GI Bill (Chapter 33) via an electronically submitted VA Form 22-1990.  On the application, the Veteran elected to receive Chapter 33 benefits in lieu of benefits under the Reserve Educational Assistance Program (Chapter 1607).  The application included a statement that such election was irrevocable and could not be changed. 

In June 2010, VA informed the Veteran that he was eligible for Chapter 33 benefits for 35 months and 21 days of entitlement at the 60 percent benefit level based on his term of service.  In August 2010, VA awarded educational benefits including a Chapter 1606 kicker amount for the term from August 2010 to December 2010.  Thereafter, upon receipt of the Veteran's additional applications for Chapter 33 benefits in lieu of Chapter 1607 benefits, VA made similar awards including a Chapter 1606 kicker amount in February 2011, August 2011, and January 2012.

Then, in August 2013, VA notified the Veteran that he was being awarded educational assistance for a housing allowance, books and supplies, tuition and fees, but no kicker amount.  The Veteran submitted a notice of disagreement as to the lack of any Chapter 1606 kicker amount in August 2013.  In response, the RO informed the Veteran in August 2013 that it had recently been discovered that the Veteran was being paid a kicker amount that did not correspond to the benefit that he had relinquished in his application for Chapter 33 benefits.  Specifically, he did not elect to relinquish Chapter 1606 benefits when he applied for benefits under Chapter 33; rather, the Veteran had elected to relinquish entitlement to Chapter 1607 benefits, which does not allow for a kicker.  As such, the RO informed that, effective August 1, 2012, he was not entitled to a Chapter 1606 kicker amount and that the prior awards of Chapter 1606 kicker amounts were in error, although the Veteran would not be required to repay the previously awarded kicker amounts.

The Veteran argues that he did relinquish his Chapter 1606 benefits prior to applying for Post-9/11 GI Bill benefits, in that he used some of his Chapter 1606 benefits in the past, he changed from Chapter 1606 to Chapter 1607 benefits prior to 2009, and then he changed to Post-9/11 GI Bill benefits in 2010.  In other words, the Veteran essentially argues that, because he had previously changed from Chapter 1606 to Chapter 1607 benefits, his election of Chapter 33 benefits in lieu of Chapter 1607 benefits should also indicate his election of Chapter 33 benefits in lieu of his earlier Chapter 1606 benefits.  See notice of disagreement, VA Form 9.

A review of the Veteran's education file shows that, in November 2007, he submitted an application for VA education benefits under Chapter 1606.  After his period of service ending in December 2009, he submitted an application for benefits under Chapter 1607, indicating that he had previously applied for benefits under Chapter 1606.  In May 2010, the Veteran submitted an application for educational benefits under Chapter 33, specifying that he was making an irrevocable election to receive Chapter 33 benefits in lieu of Chapter 1607 benefits.  He continued to submit applications indicating that he was making an irrevocable election of Chapter 33 benefits in lieu of Chapter 1607 benefits, including in June 2013.

The evidence shows that the Department of Defense has determined that the Veteran was eligible for benefits under Chapter 1607 and Chapter 33, as well as under Chapter 1606 including a Chapter 1606 kicker, as of April 2010.  When he applied for Chapter 33 benefits, the Veteran retained eligibility under both Chapter 1606 and Chapter 1607, which he had used in part.  The Veteran established eligibility for educational assistance under Chapter 33, however, by submitting a properly completed VA Form 22-1990 May 2010 (and subsequently) in which he elected to receive Chapter 33 benefits in lieu of Chapter 1607 benefits; that election is irrevocable.  See 38 C.F.R. § 21.9520(c)(2).  Accordingly, because the Veteran's eligibility under Chapter 33 was not based on an irrevocable election to relinquish eligibility for Chapter 1606 benefits, he is not entitled to payment of the Chapter 1606 kicker amount as a part of payments of Chapter 33 benefits.  38 C.F.R. § 21.9650(c).  There is simply no statutory or regulatory provision that provides for payment of increase (kicker) amounts under Chapter 33 for individuals eligible for Chapter 33 by reason of relinquishment of Chapter 1607 benefits.  See 38 C.F.R. § 21.9650 (listing the types of increase (kicker) amounts available under Chapter 33).  The fact that the Veteran had previously used benefits from Chapter 1607 after using some of his benefits under Chapter 1606 does not change the nature of his irrevocable election for the purposes of establishing eligibility under Chapter 33.  

Alternatively, the Veteran argues that he should be entitled to 60 percent of the amount of a $950.00 kicker available to Veterans under Chapter 33.  See December 2013 VA Form 9.  The Veteran appears to be referring to the provisions of 38 C.F.R. § 21.9650 that were set forth in a November 2013 Statement of the Case.  These provisions indicate that a Chapter 33 increase ("kicker") amount is set by the Secretary of the military department concerned but may not exceed $950.00 per month for full-time training, or a percentage of the full-time training amount based on the individual's rate of pursuit of training.  38 C.F.R. § 21.9650(a)(1).  Similarly, Public Law 110-252, which created the Post-9/11 GI Bill, allows the Secretaries of the various service components to offer kickers (or supplemental educational assistance) under Chapter 33.  See 38 U.S.C.A. § 3316.  These regulations only set forth a maximum possible amount of kicker, however, and there is currently no specified kicker available under Chapter 33, as opposed to under Chapter 1606 or Chapter 30 when those benefits are relinquished to establish eligibility for Chapter 33 benefits (per VA's Chapter 33 Manual, last updated June 11, 2015).  

Although the Board is sympathetic to the situation, the Board is bound by VA laws and regulations and may not grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c); 38 C.F.R. § 20.101(a); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As there is no legal basis to provide the relief sought, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to payment of a Chapter 1606 kicker in connection with educational assistance under Chapter 33 from August 1, 2012, forward is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


